244 Ga. 225 (1979)
WISE
v.
SKINNER.
35128.
Supreme Court of Georgia.
Submitted July 20, 1979.
Decided September 10, 1979.
Gregory Wise, pro se.
Arthur K. Bolton, Attorney General, William F. Lee, *226 Jr., District Attorney, for appellee.
NICHOLS, Chief Justice.
This is a pro se appeal from an order overruling Wise's petition for mandamus seeking to require the Clerk of the Carroll County Superior Court to furnish him with a copy of the trial transcript of his armed robbery conviction.
"There must be some justification or showing of necessity beyond a mere naked demand for a transcript. While there is a basic right to a free transcript to perfect a timely direct appeal, there is no absolute right to a free transcript just so the prisoner may have it, and some justification for use in a habeas corpus or related proceeding must be shown in order to be entitled to such records in a collateral attack on the sentence. [Cits.]" Mydell v. Clerk, 241 Ga. 24 (243 SE2d 72) (1978).
Wise failed to show justification, and the trial court did not err in overruling his petition demanding a copy of his trial transcript.
Judgment affirmed. All the Justices concur.